13-1370 (L)
         Dedi v. Holder
                                                                                       BIA
                                                                               A078 519 705
                                                                               A098 358 211
                                                                               A098 358 213
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 27th day of August, two thousand fifteen.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                GUIDO CALABRESI,
 9                ROSEMARY S. POOLER,
10                     Circuit Judges.
11       _____________________________________
12
13       DAVID DEDI, AKA ANTONIO DI MEGLIO,
14       ALBINE DEDI, XHULIO DEDI,
15                Petitioners,
16                                                              13-1370 (L),
17                        v.                                    13-1373 (Con)
18                                                              NAC
19       LORETTA E. LYNCH, UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONERS:              Charles Christophe, New York, New
25                                     York.
26
27       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
28                                     General; Shelley R. Goad, Assistant
29                                     Director; Russell J.E. Verby, Senior
 1                           Litigation Counsel, Office of
 2                           Immigration Litigation, United
 3                           States Department of Justice,
 4                           Washington, D.C.

 5       UPON DUE CONSIDERATION of these petitions for review of

 6   decisions of the Board of Immigration Appeals (“BIA”), it is

 7   hereby ORDERED, ADJUDGED, AND DECREED that the petitions for

 8   review are DENIED.

 9       David, Albine, and Xhulio Dedi, natives and citizens of

10   Albania, seek review of two March 22, 2013, decisions of the

11   BIA denying their motion to reopen.   In re David Dedi, No.

12   A078 519 705 (B.I.A. Mar. 22, 2013); In re Albine Dedi,

13   Xhulio Dedi, Nos. A098 358 211, A098 358 213 (B.I.A. Mar.

14   22, 2013).   We assume the parties’ familiarity with the

15   underlying facts and procedural history of this case.

16       We review the BIA’s denial of a motion to reopen for

17   abuse of discretion, mindful of the Supreme Court’s

18   admonition that such motions are “disfavored.”   Ali v.

19   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

20   Doherty, 502 U.S. 314, 322-23 (1992)).   When the BIA

21   considers relevant evidence of country conditions in

22   evaluating a motion to reopen, we review the BIA’s factual

23   findings under the substantial evidence standard.     See Jian

24   Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

                                   2
 1       An alien may file one motion to reopen within 90 days

 2   of the agency’s final administrative decision.     8 U.S.C.

 3   § 1229a(c)(7)(A), (C)(i).    It is undisputed that the Dedis’

 4   motion was untimely and number-barred because they filed it

 5   more than five years after the agency’s final orders of

 6   removal, and they previously had moved to reopen

 7   proceedings.   See 8 U.S.C. § 1229a(c)(7)(A), (C)(i).

 8   However, there are no time and numerical limitations for

 9   filing a motion to reopen if it “is based on changed country

10   conditions arising in the country of nationality or the

11   country to which removal has been ordered, if such evidence

12   is material and was not available and would not have been

13   discovered or presented at the previous proceeding.”

14   8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8 C.F.R.

15   § 1003.2(c)(3)(ii).

16       The BIA did not err in concluding that the Dedis failed

17   to satisfy the changed country conditions exception.     Their

18   assertion that former communists in Albania had harmed their

19   family member and would harm them on account of their

20   membership in the Democratic Party is essentially the same

21   claim that they asserted in their initial asylum

22   applications and hearings.    See 8 U.S.C.


                                    3
 1   § 1229a(c)(7)(C)(ii); see also Matter of S-Y-G-, 24 I. & N.

 2   Dec. 247, 253 (BIA 2007) (“In determining whether evidence

 3   accompanying a motion to reopen demonstrates a material

 4   change in country conditions that would justify reopening,

 5   [the BIA] compare[s] the evidence of country conditions

 6   submitted with the motion to those that existed at the time

 7   of the merits hearing below.”).   Moreover, as the BIA noted,

 8   the 2011 U.S. Department of State Country Report on Human

 9   Rights Practices in Albania submitted with their motion did

10   not demonstrate a material change in country conditions as

11   it did not indicate that anyone targets or harms Democratic

12   Party members.   Finally, the BIA did not err in rejecting

13   the motion as to David Dedi because he did not rebut the

14   agency’s underlying adverse credibility determination.     See

15   Kaur v. BIA, 413 F.3d 232, 234 (2d Cir. 2005) (concluding

16   that the BIA did not err in finding petitioner’s evidence in

17   support of reopening immaterial because it did not rebut the

18   agency’s underlying adverse credibility determination).

19       Accordingly, the BIA reasonably concluded that the

20   Dedis failed to demonstrate material changed country

21   conditions, and it did not abuse its discretion in denying

22



                                   4
1   their motion to reopen as untimely and number-barred.   See

2   8 U.S.C. § 1229a(c)(7)(A), (C).

3

4                              FOR THE COURT:
5                              Catherine O’Hagan Wolfe, Clerk
6




                                 5